DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment filed 6/19/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 12/19/18 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “which applications are incorporated by reference herein”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “surface extension” of the closing element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein it comprises” in line 6. It is unclear what “it” is intended to refer to. For purposes of examination, “it” will be interpreted as the sub-unit of the smoking article. Claims 4-11, 14-15, and 20-22 are rejected by dependence. 
The term “substantially circular profile” and “substantially square profile” in claims 2 and 3 are relative terms which render the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12 and 13 recite a “surface extension” of the closing element. The claims and specification state that the “the closing element has a surface extension such as to partly cover the access opening”. It is unclear what portion of the closing element 10 is considered the “surface extension” and no “surface extension” is designated in the figures. For purposes of examination, a “surface extension” will be interpreted as the portion of the closing element which extends past the access opening.
Claim 12 recites that “the closing element has a surface extension such as to entirely cover the access opening and is provided with at least one hole or perforation”. It is unclear how the access opening is entirely covered while also having at least one hole or perforation. For purposes of examination, “entirely covered” will be interpreted as the closing element, which has at least one hole or perforation, having a surface area which is greater than the surface area of the access opening.
Claims 16 and 18 recite the limitation "the wrapping axis" in line 4 of each claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard et al. (US 3779849).
Claims 1 and 3. Beard et al. discloses an impingement filter plug comprising perforated sheet material 10 (closing element) having a square configuration, the side dimension of which is sufficient whereby peripheral portions extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap. The cap is secured and sealed to the outer surface of filter rod 14, preferably by an adhesive, e.g., a heat-activatable, pressure-sensitive adhesive such as one of the vinyl acetate acrylic copolymers (Column 5, lines 31-44; Figures 1-3). The filter rod 14 (filling material) is combined with cigarette rod 16 by means of conventional tipping paper 18 (tubular wrapper) which spans the abutting ends to form a complete cigarette (Column 5, lines 17-30; Figures 1-3).
Claim 2. Beard et al. discloses that the perforated sheet material 10 (closing element) is not limited to a square configuration and may have a circular configuration (Column 5, lines 45-53).
Claims 4 and 5. Beard et al. discloses that the composition of sheet material 10 (closing element) may comprise aluminum foil (Column 5, lines 53-60).
Claim 6. Beard et al. discloses that the perforated sheet material 10 (closing element) is positioned over the end of a rod 14 before the rod 14 is combined with cigarette rod 16 by means of conventional tipping paper 18 such that the perforated sheet material 10 (closing element) is located inside, and coupled to, the tipping paper 18 (tubular wrapper) (Column 5, lines 17-30; Figures 1-3).
Claim 7. Beard et al. discloses that perforated sheet material 10 (closing element) having a square configuration, the side dimension of which is sufficient whereby peripheral portions extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (convex towards filter rod 14) (Column 5, lines 31-44; Figures 1-3).
Claim 8. Beard et al. discloses that the peripheral portions (edge portions) of the perforated sheet material 10 (closing element) extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (Column 5, lines 31-44; Figures 1-3). The perforated sheet material 10 (closing element) is positioned over the end of a rod 14 before the rod 14 is combined with cigarette rod 16 by means of conventional tipping paper 18 such that the perforated sheet material 10 (closing element) is located inside, and secured by interference fit with, the tipping paper 18 (tubular wrapper) (Column 5, lines 17-30; Figures 1-3).
Claim 9. Beard et al. discloses that the peripheral portions (edge portions) of the perforated sheet material 10 (closing element) extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (Column 5, lines 31-44; Figures 1-3). The tipping paper 18 (tubular wrapper) is applied to the cigarette rod 16 and rod 14 with a heat-activated adhesive, such that the peripheral portions (edge portions) of the perforated sheet material 10 (closing element) are adhered to the inside of the tipping paper 18 (tubular wrapper) (Column 3, lines 49-53; Figure 3).
Claim 12. Beard et al. discloses that the perforated sheet material 10 (closing element) has a square configuration, the side dimension of which is sufficient whereby peripheral portions (surface extension) extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (Column 5, lines 31-44; Figures 1-3). The perforated sheet material 10 (closing element) has a plurality of preformed smoke passing perforations 12 therein (Column 5, lines 17-21; Figures 1 and 2).
Claim 13. Beard et al. discloses that the perforated sheet material 10 (closing element) has a square configuration, the side dimension of which is sufficient whereby peripheral portions (surface extension) extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (Column 5, lines 31-44; Figures 1-3). The perforated sheet material 10 (closing element) has a plurality of 
Claim 14. Beard et al. discloses that the perforated sheet material 10 (closing element) has a square configuration, the side dimension of which is sufficient whereby peripheral portions (edge portions) extend beyond the outer surface of filter rod 14 by about 2-4 millimeters or more. These peripheral portions are draped or folded over the end of filter rod 14 to form the cup-like enclosure or cap (Column 5, lines 31-44; Figures 1-3).
Claim 15. Beard et al. discloses that perforated sheet material 10 (closing element) has a plurality of preformed smoke passing perforations 12 therein (Column 5, lines 17-21; Figures 1 and 2). The sheet material may also comprise high porosity paper so long as the porosity is not so great as to preclude sufficient pressure drop under normal smoking conditions to obtain the desired jet effect and impingement (Column 5, line 53 – Column 6, line 4).
Claim 16. Beard et al. discloses that the filter rod may be a double length filter rod 20 to which perforated sheet material 10 (closing element) is applied to both ends (defining a closing wall at a first end and a closing element at the second end). The double length filter rod 20 (filling material) is combined with cigarette rods 30, 32 by means of conventional tipping paper 34 (tubular wrapper) which spans the abutting ends to form a complete cigarette (Column 6, line 55 – Column 7, line 18; Figures 4-7).
Claim 22. Beard et al. discloses that the filter rod may be a double length filter rod 20 to which perforated sheet material 10 (closing element) is applied to both ends. The double length filter rod 20 (filling material) is combined with cigarette rods 30, 32 by .


Claims 1, 2, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 1841952).
Claim 1. Hughes discloses a cigarette 7 and a disc-like piece 9 (closing element) attached to an end 8 of the cigarette 7. The disc-like piece 9 (closing element) is formed with two integral tabs 10 disposed at right angles and adapted to overlie the paper of the cigarette and to be attached thereto by a suitable adhesive (Figures 1-3; Page 1, lines 60-90). The paper wrapper of the cigarette extends along a main axis and internally defines a containment chamber filled with nicotine and tobacco fibers (filling material). The paper wrapper has open ends (access opening) (Figures 1-3). The disc-like piece 9 (closing element) is formed with a plurality of perforations 12 such that the opening at the end of the cigarette’s paper wrapper is partly closed by the disc-like piece 9 (closing element) (Figures 1-3; Page 1, lines 60-90).
Claim 2. Hughes discloses that the disc-like piece 9 (closing element) has a substantially circular profile (Figures 1-3).
Claims 10 and 11. Hughes discloses that the two integral tabs 10 (edge portions) are disposed at right angles and adapted to overlie the outside of the paper of the cigarette and to be attached thereto by a suitable adhesive (Figures 1-3; Page 1, lines 60-90).
Claim 12. Hughes discloses that disc-like piece 9 (closing element) has two integral tabs 10 (surface extensions) disposed at right angles and adapted to overlie the paper of the cigarette and to be attached thereto by a suitable adhesive (Figures 1-3; Page 1, lines 60-90). The disc-like piece 9 (closing element) is formed with a plurality of perforations 12 (Figures 1-3; Page 1, lines 60-90).
Claim 13. Hughes discloses that disc-like piece 9 (closing element) has two integral tabs 10 (surface extensions) disposed at right angles and adapted to overlie the paper of the cigarette and to be attached thereto by a suitable adhesive (Figures 1-3; Page 1, lines 60-90). The disc-like piece 9 (closing element) is formed with a plurality of perforations 12 (uncovered portions) such that the opening at the end of the cigarette’s paper wrapper is partly closed by the disc-like piece 9 (closing element) (Figures 1-3; Page 1, lines 60-90).
Claim 14. Hughes discloses that disc-like piece 9 (closing element) has two integral tabs 10 (edge portions) disposed at right angles and adapted to overlie the paper of the cigarette and to be attached thereto by a suitable adhesive (Figures 1-3; Page 1, lines 60-90).
Claim 15. Hughes discloses that disc-like piece 9 (closing element) is a piece of relatively thin and non-absorbent material, preferably paper. The disc-like piece 9 (closing element) is formed with a plurality of perforations 12 (Page 1, lines 73-85; Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. (US 3779849) in view of Meyer et al. (2007/0267034).
Claim 18. Beard et al. discloses the sub-unit of claim 16 wherein perforated sheet material 10 (closing element) is applied to both ends (defining a closing wall at a first end and a closing element at the second end) (Column 6, line 55 – Column 7, line 18; Figures 4-7). Beard et al. discloses that the double length filter rod 20 (filling material) is combined with cigarette rods 30, 32 by means of conventional tipping paper 34 (tubular wrapper), but does not explicitly disclose that the tubular wrapper is made of a rigid material.
Meyer et al. discloses a ventilated smoking article having a mouthpiece wherein the outer surface of the mouthpiece is air impermeable. The outer surface may be rendered air impermeable using suitable means and materials. Preferably, air impermeability of the outer surface is achieved by attaching an air impermeable 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the conventional tipping paper 34 (tubular wrapper) of Beard et al. may be replaced with an air impermeable tipping material or rigid softboard in order to render the surface of the filter element air impermeable as taught by Meyer et al. ([0043]).

	
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Hughes (US 1841952) in view of Jespersen et al. (US 2012/0138075).
Claims 20 and 21. Hughes discloses the sub-unit of claim 1 wherein the disc-like piece 9 (closing element) is applied to one end of the cigarette 7 but does not explicitly disclose that the other end of the tubular wrapper is closed by a closing base.
Jespersen et al. discloses a cigarette wherein one end 1110 of the rolling paper is twisted upon itself (forming a closing base) to close the open volume 1140 and keep the tobacco filler material 1150 compacted (Figure 24; [0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the paper wrapper at the end of the cigarette 7 of Hughes that is opposite the disc-like piece 9 (closing element) may be twisted upon itself to close the open end of the cigarette and to keep the tobacco filler material compacted as taught by Jespersen et al. (Figure 24; [0158]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747